Citation Nr: 1449655	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to educational assistance in excess of 17 months and 14 days under 38 U.S.C.A. Chapter 33.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to June 1978, and from January 2003 to October 2006.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2011 administrative decision that found the Veteran was not entitled to more than 17 months and 14 days of educational assistance under Chapter 33.  


FINDINGS OF FACT

1.  The Veteran was initially entitled to a total of 48 months of educational benefits and used 28 months under Title 10, Chapter 1606 (Montgomery GI Bill), and two months and 16 days for Vocational Rehabilitation and Employment under Chapter 31.  

2.  The balance of the Veteran's remaining educational benefits was 17 months and 14 days.  


CONCLUSION OF LAW

The remaining eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33, was correctly calculated.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 21.4020 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, in this case, it is the law and not the evidence that is dispositive.  Therefore, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

Regulations

The aggregate period for which any person may receive assistance under two or more VA educational training programs, including 10 U.S.C.A. Chapter 1606 (Montgomery GI Bill), and 38 U.S.C.A. Chapters 31 and 33, may not exceed 48 (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2014).  

Analysis

The Veteran contends that he is entitled to the full 36 months of Chapter 33 benefits for his second period of active service from 2006 to 2006.  The Veteran argues that because of disabilities sustained during his second period of service, he has had to start the learning process all over again and believes that VA should make an exception and grant him his full educational benefits under Chapter 33.  

The following facts are not in dispute.  The Veteran used a total of 28 months of educational benefits under the Montgomery GI Bill (Chapter 1606) prior to June 10, 1988, and a total of two months and 16 days of Chapter 31 benefits under the Vocational Rehabilitation and Employment (VR&E) program in 2007.  

In January 2010, the RO calculated that the Veteran was entitled to 36 months of Chapter 33 educational benefits based on 1358 days of active service from January 2003 to October 2006.  However, based on his prior use of benefits under the Montgomery GI Bill and VR&E program, he had 17 months and 14 days of remaining Chapter 33 eligibility.  The evidence showed that the Veteran completed a total of 69 credit hours from January 2011 through May 2012, and was notified by letter dated in April 2012, that he had one month and 23 days of remaining eligibility after completion of his May 2012 semester.  

As noted above, the total period that an individual may receive assistance under two or more VA educational training programs may not exceed 48 (or the part-time equivalent).  Here, the Veteran does not dispute that he received educational assistance under the Montgomery GI Bill (Chapter 1606), prior to his delimiting date of June 10, 1988, or that he received two months and 16 days of VR&E training in 2007.  Rather, the Veteran argues, in essence, that he is entitled to the full 36 months of Chapter 33 educational benefits for his second period of active service from 2003 to 2006.  He also asserts that because of the disabilities that he sustained during his second period of service, including memory loss, he has had to start the learning process all over again.  

As to his latter contention, it is not entirely clear what the Veteran's means by having to start the learning process all over again.  While the Veteran may have had some difficulty returning to the academic environment after his second period of service, the record showed that he has completed at least 69 college credits since January 2011.  Furthermore, the Veteran has not lost any the college credits that he earned previously under the Montgomery GI Bill.  Any impairment from the additional disabilities are contemplated by the 100 percent rating he receives for his service connected disabilities.  

In this case, the Board finds that the RO calculated the Veteran's remaining eligibility for Chapter 33 educational benefits correctly.  This is entirely consistent with VA laws and regulations, and the RO and the Board are bound by laws enacted by Congress.  While the Board understands the Veteran's contentions, the law simply does not provide for an extension of benefits beyond 48 months.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, the appeal is denied.  


ORDER


The period of remaining entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 33, was correctly calculated, and the appeal is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


